



FORM OF PURCHASE AND SALE AGREEMENT


THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered into as
of the Effective Date (as hereinafter defined), by and between ABP [__] LLC, a
Delaware limited liability company (“Seller”), and USIPA-BRENNAN VENTURES II,
LLC, a Delaware limited liability company (“Buyer”).


RECITALS:


A.
Seller is the fee simple owner of the Land.



B.
Buyer desires to acquire said land, together with the improvements located
thereon and certain other property interests related thereto, from Seller for
the purchase price of [__] Dollars ($[__]) (the “Purchase Price”).



C.
Seller is willing to convey said property to Buyer for the Purchase Price, but
only upon the terms and conditions hereinafter set forth.



OPERATIVE TERMS:


NOW, THEREFORE, for and in consideration of the foregoing recitals and the
promises, covenants, representations and warranties hereinafter set forth, the
sum of One Hundred Dollars ($100.00) and other good and valuable consideration
in hand paid by Seller to Buyer and by Buyer to Seller upon the execution of
this Agreement, the receipt and sufficiency of which are hereby acknowledged by
each of the parties hereto, the parties hereto hereby agree as follows:


1.    Recitals; Definitions. The foregoing recitals are true and correct in all
material respects. Capitalized terms and phrases used but not otherwise defined
in the body of this Agreement shall have the meanings ascribed to such terms and
phrases in Schedule A attached hereto.


2.    Purchase and Sale. Seller agrees to convey, transfer and assign, and Buyer
agrees to acquire, accept and assume, the Property, on the terms, conditions and
provisions set forth in this Agreement.


3.    Purchase Price. The Purchase Price shall be due and payable as follows:


3.1    Deposit.     Buyer shall make the Initial Deposit with Escrow Agent
within three (3) Business Days after the Effective Date. In addition, no later
than the Due Diligence Deadline (provided that this Agreement is not sooner
Terminated in accordance with the terms hereof), Buyer shall also make the
Secondary Deposit. Notwithstanding any provision in this Agreement to the
contrary, if Buyer fails to timely make the Initial Deposit or the Secondary
Deposit as provided herein, Seller may Terminate this Agreement by notice to
Buyer given no later than five (5) days following the due date of the Initial
Deposit or the Secondary Deposit, as the case may be, and any Deposit previously
paid by Buyer shall be promptly returned to Buyer. Except as expressly otherwise
set forth herein, the Deposit shall be applied against the Purchase Price on the
Closing Date and shall otherwise be held and delivered by Escrow Agent in
accordance with the provisions of Paragraph 15.
3.2    Remainder of Purchase Price. At Closing, Buyer shall pay to Seller an
amount equal to the difference between (a) the Purchase Price and (b) the
Deposit previously or simultaneously paid to Seller, subject to the adjustments
set forth herein, in cash by wire transfer to such account and bank as Seller
shall designate in writing, to be confirmed received in Seller’s account on or
before 3:00 p.m. Eastern time on the Closing Date.


4.    Buyer’s Due Diligence and Inspection Rights; Termination Right.    


4.1    Inspection of Property. Until Closing, and subject to the terms of
Paragraph 4.2, Seller shall provide Buyer and Buyer’s Representatives access to
the Real Property, upon reasonable prior notice at reasonable times during
business hours, with the right and license to conduct Due Diligence with respect
to the Property.


1

--------------------------------------------------------------------------------







4.2    Inspection Requirements. Buyer’s rights to conduct Due Diligence shall be
subject to the following further requirements: (a) Due Diligence inspections of
the Property may only be performed during normal business hours and Buyer must
provide Seller with at least 48 hours’ prior notice of its intent to perform Due
Diligence inspections of the Property; (b) Seller shall have the right to have a
representative of Seller present during any entry upon the Property by Buyer or
Buyer’s Representatives; (c) there shall be no physical testing of the Property
whatsoever, including, without limitation, any invasive sampling, boring,
testing, or analysis of soils, surface water or groundwater at the Property;
(d) Buyer shall immediately return the Property to the condition existing prior
to any inspection. Prior to any entry upon the Land, Buyer shall provide to
Seller, and shall cause any of Buyer’s Representatives entering upon the Land to
provide to Seller, evidence of insurance which complies with the requirements of
Schedule B attached hereto. Notwithstanding any provision in this Agreement to
the contrary, except in connection with the issuance of a standard “zoning
letter” with respect to the Property or the preparation of a third-party zoning
report, neither Buyer nor any Buyer’s Representative shall contact any
governmental official or representative regarding hazardous materials on, or the
environmental condition of, the Property, or the status of compliance of the
Property with zoning, building code or similar Laws, without Seller’s prior
written consent thereto, which consent Seller may withhold in its sole and
absolute discretion. In addition, Seller shall be entitled to at least two (2)
Business Days’ prior notice of the intended contact and to have a representative
present when Buyer or any Buyer’s Representative has any such contact with any
governmental official or representative.


4.3    Title Examination.    


A.    Title Objections.     Seller shall order the Title Commitment within five
(5) Business Days after the Effective Date. Buyer shall have until 10 days after
delivery of the Title Commitment to notify Seller of any Title Objections. If
Buyer fails to notify Seller of any Title Objections on or before the day that
is 10 days after delivery of the Title Commitment then, notwithstanding any
other provisions set forth herein, such failure to notify Seller shall
constitute a waiver of such right to object to such matters existing as of the
Effective Date. Any such Title Objection so waived (or deemed waived) by Buyer
shall be deemed to constitute a Permitted Title Exception and the Closing shall
occur as herein provided without any reduction of or credit against the Purchase
Price.
B.    Cure of Title Matters. At Closing, Seller shall Remove or cause to be
Removed any Title Objections to the extent (and only to the extent) that the
same constitute Required Removal Items. In addition, Seller may elect (but shall
not be obligated) to Remove or cause to be Removed any other Title Objections,
and, with respect thereto, Seller may notify Buyer on or before the Title Cure
Deadline whether Seller elects to Remove the same (and the failure to provide
such notice on or before the Title Cure Deadline shall be deemed to constitute
an election of Seller not to effect any such cure).


C.    Buyer’s Right To Terminate. If any such Title Objection is not so cured on
or before the Title Cure Deadline, then Buyer may Terminate this Agreement by
notice to Seller within five (5) Business Days after the Title Cure Deadline.
Failure of Buyer to respond within such period shall be deemed an election by
Buyer to waive such Title Objections and proceed to Closing. Any such Title
Objection so waived (or deemed waived) by Buyer shall be deemed to constitute a
Permitted Title Exception and the Closing shall occur as herein provided without
any reduction of or credit against the Purchase Price.


D.    Pre‑Closing “Gap” Defects. Whether or not Buyer shall have furnished to
Seller any notice of Title Objections before the Due Diligence Deadline, Buyer
may at or prior to Closing notify Seller of any defects in title arising between
the Due Diligence Deadline and the Closing Date. With respect to any Title
Objections set forth in such notice, Buyer shall have the same rights as those
which apply to any notice of defects in title resulting from a notice of title
defects by Buyer on or before the Due Diligence Deadline and Seller shall have
the same rights and obligations to cure the same at or prior to Closing. If
necessary, the date for Closing shall be automatically extended (by not more
than 15 days) to allow Seller to cure such pre‑closing “gap” defects.


4.4    As-Is, Where-Is, With All Faults Sale. Buyer shall conduct such Due
Diligence as Buyer deems necessary or appropriate prior to the Due Diligence
Deadline, and shall independently confirm to its satisfaction all information
that it considers material to its purchase of the Property or the Transaction.
Accordingly, the Property


2

--------------------------------------------------------------------------------





shall be sold, and Buyer shall accept possession of the Property on the Closing
Date, “AS IS, WHERE IS, WITH ALL FAULTS”, with no right of setoff or reduction
in the Purchase Price. Without limiting the foregoing, except for Seller’s
Warranties, none of the Seller Parties have or shall be deemed to have made any
verbal or written representations, warranties, promises or guarantees (whether
express, implied, statutory or otherwise) to Buyer with respect to the Property;
any matter set forth, contained or addressed in the Documents (including, but
not limited to, the accuracy and completeness thereof); or the results of
Buyer’s Due Diligence. In addition, Buyer expressly understands and acknowledges
that any documents made available to Buyer may not be complete in all respects
and that Seller may not have complete information concerning the Property in
Seller’s possession or control. Buyer acknowledges that all such information
must be verified independently during Due Diligence. In addition, Buyer
expressly understands and acknowledges that it is possible that unknown
Liabilities may exist with respect to the Property and that Buyer explicitly
took that possibility into account in determining and agreeing to the Purchase
Price, and that a portion of such consideration, having been bargained for
between the parties with the knowledge of the possibility of such unknown
Liabilities shall be given in exchange for the existence of any and all such
Liabilities. In furtherance of the foregoing commitments, Buyer shall execute
and deliver to Seller at the Closing, an As Is Agreement as required by
Paragraph 6.3.
4.5    Termination Right. Buyer may, at any time prior to the Due Diligence
Deadline, Terminate this Agreement by notice to Seller if Buyer, in its sole and
absolute discretion, determines not to proceed with the Transaction or is not
satisfied with any matters relating to the Property. If, at or prior to the Due
Diligence Deadline, Buyer has not given Seller a termination notice as
aforesaid, then Buyer shall be deemed to have accepted the condition of the
Property (subject to Seller’s compliance with the representations, warranties
and covenants of this Agreement, and the conditions set forth in Paragraph 10)
and shall thereafter have no right to Terminate this Agreement on account of
such Due Diligence termination right under this Paragraph 4 and, except as set
forth in Article 9 or Paragraphs 10.1.C. and 12.2 herein below, Buyer shall not
be entitled to the return of the Deposit. If after the Due Diligence Deadline
Buyer conducts further Due Diligence, Buyer acknowledges and agrees that Buyer
shall have no further right to terminate this Agreement with respect to such
further Due Diligence or otherwise in accordance with this Paragraph 4 after the
Due Diligence Deadline.
4.6    Underground Storage Tank. Seller has informed Buyer, and Buyer
acknowledges, that the Property includes an operational 10,000-gallon
underground tank used for the storage of diesel fuel. Buyer acknowledges,
subject to Buyer’s right to perform Due Diligence pursuant to this Agreement and
to terminate this Agreement pursuant to the foregoing paragraph, that it is a
material factor in Seller’s acceptance of the Purchase Price that Buyer agree to
accept said tank with the Property.
4.7    Termination of Related Contracts. Notwithstanding anything in this
Agreement to the contrary, (a) should Buyer have the right to terminate any
Related Contract pursuant to the terms of such Related Contract, Buyer shall
likewise be entitled to Terminate this Agreement, but only if Buyer’s exercise
of such right to Terminate this Agreement is exercised simultaneously with the
right of Buyer to terminate the Related Contract; (b) Buyer shall have no right
to Terminate this Agreement unless Buyer shall have simultaneously terminated
all of the Related Contracts; and (c) the exercise by Buyer of any right to
Terminate this Agreement, in the absence of a simultaneous termination of the
Related Contracts by Buyer, shall be null and void ab initio.


5.    Seller’s Covenants. Between the Effective Date and the Closing Date:
5.1    No Alteration of Title. Seller shall not transfer or further alter or
encumber (which shall include entering into any new lease of all or part of the
Real Property; permitting any new sublease of all or part of the Real Property
or consenting to any modification of any existing sublease of all or part of the
Real Property) in any way Seller’s title to the Property as it exists as of the
Effective Date without written notice to, and the prior written consent of,
Buyer. If Buyer fails to object in writing to any such proposed instrument
within three (3) Business Days after receipt of the aforementioned notice, Buyer
shall be deemed to have approved the proposed instrument. Buyer’s consent shall
not be unreasonably withheld or delayed with respect to any such instrument that
is proposed prior to the Due Diligence Deadline.


3

--------------------------------------------------------------------------------





5.2    Status of Property. Seller shall maintain and keep the Property in a
manner consistent with Seller’s past practices with respect to the Property, and
shall maintain in force the insurance coverage consistent with Seller’s
insurance coverage practices as of the Effective Date.
6.    Closing. The actual day of Closing shall be mutually agreed to by the
parties. If no such selection is timely made, the Closing shall be held on the
Closing Deadline.
6.1    Closing Mechanics. Buyer and Seller shall conduct an escrow-style closing
through the Escrow Agent so that it will not be necessary for any party to
attend the Closing.
6.2    Seller’s Deliveries. At Closing, Seller shall deliver or cause to be
delivered the following items:
A.    Deed. The Deed.


B.    Withholding and Tax Certificate. A certificate with respect to
Section 1445 of the Internal Revenue Code stating whether or not Seller is a
foreign person as defined in said Section 1445 and applicable regulations
thereunder.
C.    Affidavit of Title. An Affidavit of Title with respect to liens and title
matters in substantially the form of Exhibit B.


D.    Closing Statement. A Closing Statement Agreement in the form of Exhibit C
attached hereto and incorporated herein by this reference. Seller and Buyer
shall authorize and instruct the Escrow Agent to file, as the “reporting
person,” Internal Revenue Service Form 1099-B (“Proceeds from Real Estate,
Broker, and Barter Exchange Transactions”), if and as required by
Section 6045(d) of the Code.
E.    Evidence of Authority. If requested by the Title Company, evidence that
Seller has the requisite power and authority to execute and deliver, and perform
under, this Agreement and all Closing Documents.


F.    Transfer Tax Declarations. To the extent applicable, duly completed real
estate state, county and local transfer tax declarations.


G.    Lease. Tenant’s counterpart of the Lease.


H.    Assignment. Seller’s counterpart of the Assignment.
I.    SNDA. Tenant’s counterpart to the SNDA.
J.    Non-Disturbance Agreement. Tenant’s counterpart to the Non-Disturbance
Agreement.
K.    Bring-Down Certificate. A reaffirmation of Seller’s Warranties in the form
of Exhibit G attached hereto, to which shall be attached a current
representation exception schedule identifying all exceptions to Seller’s
Warranties then applicable.
L.    Other Instruments. Such other instruments or documents as may be necessary
to effect or carry out the purposes of this Agreement, subject to Seller’s prior
approval thereof, which approval shall not be unreasonably withheld or delayed.


6.3    Buyer’s Deliveries. At the Closing, Buyer shall deliver or cause to be
delivered to Seller the following:
A.    Net Purchase Price. The net Purchase Price due at Closing under this
Agreement.


4

--------------------------------------------------------------------------------





B.    As Is Agreement. The As Is Agreement of Buyer in the form of Exhibit D
attached hereto.
C.    Bring-Down Certificate. A reaffirmation of the representations, warranties
and covenants set forth in Paragraph 8.5 hereof in the form of Exhibit H
attached hereto.


D.    Closing Document Counterparts. Executed counterparts of any of the Closing
Documents described in Paragraph 6.2 which are also to be signed by Buyer.
E.    SNDA. Buyer’s, Master Tenant’s, Landlord’s and Lender’s counterparts to
the SNDA.
F.    Non-Disturbance Agreement. Buyer’s, Master Tenant’s, Landlord’s and
Lender’s counterparts to the Non-Disturbance Agreement.
G.    Landlord Agreement. The Landlord Agreement, executed by Buyer, Master
Tenant and Landlord.
H.    Other Instruments. Such other funds, instruments or documents as may be
necessary to effect or carry out the purposes of this Agreement, subject to
Buyer’s prior approval thereof, which approval shall not be unreasonably
withheld or delayed.
6.4    Buyer’s Ability to Close. Buyer covenants to Seller that Buyer shall, as
of the Closing Date, have sufficient immediately available funds (through
financing sources or otherwise) to pay the balance of the net Purchase Price
required pursuant to the foregoing subparagraph 6.3(A).
7.    Prorations and Closing Costs.    


7.1    Prorations. The parties acknowledge that there shall be no prorations of
any expense items with respect to the Property at Closing, all such items being
addressed in the Lease.


7.2    Seller’s Closing Costs. Seller shall pay the following: (a) the fees and
expenses of Seller’s attorneys; (b) the costs (including recording costs) of any
cure of title defects required of Seller hereunder; and (c) all transfer,
documentary, excise, recording or other taxes or assessments imposed by virtue
of the Transaction [and (c) all transfer, documentary, excise, recording or
other taxes or assessments imposed by virtue of the Transaction].


7.3    Buyer’s Closing Costs. Buyer shall pay the following: (a) all costs of
Buyer’s Due Diligence, (b) the fees and expenses of Buyer’s attorneys, (c) all
costs related to any financing to be obtained by Buyer; (d) all recording
charges due on recordation of any Closing Documents, (e) all escrow agent fees
(if any are charged in connection with this Transaction), and (f) the costs,
expenses and premiums for the Title Commitment and Title Policy (including all
examinations and reports in connection therewith, and all endorsements and
reinsurance required by Buyer) [and (g) all transfer, documentary, excise,
recording or other taxes or assessments imposed by virtue of the Transaction].
8.    Representations and Warranties.    
8.1    Seller’s Representations and Warranties. Seller represents and warrants
to Buyer as follows:
A.    Organization, Power and Authority. Seller is duly organized, validly
existing and in good standing under the Laws of the State of Delaware; is, to
the extent required by Law, duly qualified to do business in the State in which
the Land is located; and has all necessary power to execute and deliver this
Agreement and perform all its obligations hereunder. Seller has the full power
and authority to enter into and perform this Agreement and the execution,
delivery and performance of this Agreement by Seller (i) has been duly and
validly authorized by all necessary action on the part of Seller, (ii) does not
conflict with or result in a violation of the organizational documents of
Seller, or any judgment, order or decree of any court or arbiter in any
proceeding to which Seller is a party, and, (iii) does not


5

--------------------------------------------------------------------------------





conflict with or constitute a material breach of, or constitute a material
default under, any contract, agreement or other instrument by which Seller is
bound or to which it is a party.


B.    No Other Agreements. Seller has not entered into any currently effective
agreement (other than this Agreement) to sell or dispose of all or any portion
of its interest in and to the Property. Except [as set forth in the Sublease or]
disclosed in the Record Exceptions, Seller has not entered into any options,
puts, calls, rights of first offer, opportunity or refusal, or other preemptive
rights to purchase or occupy the Property which are in effect as of the
Effective Date.


C.    Possession. As of the Effective Date, no party other than Seller and
Tenant [and Subtenant] is in possession or occupancy of the Real Property or any
part thereof.


D.    Foreign Entity. Seller is not a “foreign person” as such phrase is defined
in Section 1445 of the United States Internal Revenue Code.


E.    Notice of Violations. To Seller’s knowledge, Seller has received no
written notice (i) from any governmental authority that the Property is not in
material compliance with all applicable laws, except for such failures to
comply, if any, which have been remedied; or (ii) from any insurance company or
underwriter of any defect that would adversely affect the insurability of the
Property or cause an increase in insurance premiums with respect to the
Property.


F.    Condemnation. To Seller’s knowledge, Seller has not received any written
notice of any (i) pending, contemplated, threatened or anticipated condemnation
of any part of the Real Property, or (ii) widening, change of grade or
limitation on the use of streets abutting the Land.


G.    No Bankruptcy. Seller has not (A) commenced a voluntary case, or, to
Seller’s knowledge, had entered against it a petition, for relief under any
federal bankruptcy act or any similar petition, order or decree under any
federal or state Law relative to bankruptcy, insolvency or other relief for
debtors, (B) caused, suffered or consented to the appointment of a receiver,
trustee, administrator, conservator, liquidator or similar official in any
federal, state or foreign judicial or non‑judicial proceeding, to hold,
administer and/or liquidate all or substantially all of its assets, or (C) made
an assignment for the benefit of creditors.


H.    Pending Actions or Proceedings. There are no actions or proceedings
pending or, to Seller’s knowledge, threatened against Seller or relating to the
Property which, if decided adversely, would impair Seller’s ability to perform
its obligations under this Agreement or prevent the use of the Land for the
purposes for which Tenant currently uses it.


I.    Other Prohibitions. Neither Seller nor, to Seller’s knowledge, any person
owning a direct interest in Seller (i) is included on any Government List;
(ii) has been determined by competent authority to be subject to the
prohibitions contained in Presidential Executive Order No. 133224 (September 23,
2001) or in any enabling or implementing legislation or other Presidential
Executive Orders in respect thereof; (iii) has been previously indicted for or
convicted of any felony involving a crime or crimes of moral turpitude or for
any offense under the criminal laws against terrorists, the criminal laws
against money laundering, the Bank Secrecy Act, as amended, the Money Laundering
Control Act of 1986, as amended, or the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorists (USA
PATRIOT ACT) Act of 2001, Public Law 107-56 (October 26, 2001), as amended; or
(iv) to Seller’s knowledge, is currently under investigation by any governmental
authority for alleged criminal activity.
8.2    Seller’s Warranties Deemed Modified. Because Buyer’s primary reliance on
the status of the matters addressed by Seller’s Warranties is Buyer’s own Due
Diligence, to the extent that Buyer knows prior to the Due Diligence Deadline
that Seller’s Warranties are inaccurate, untrue or incorrect in any way, such
Seller’s Warranties shall be deemed modified to reflect Buyer’s knowledge. As
used herein, “knows,” “knew” or “knowledge” means with respect to any statement
following such phrase that to the date hereof no information has come to the


6

--------------------------------------------------------------------------------





attention of any such person or such person’s agents, which would cause such
person or its agents to believe that such statement is not true and correct.


8.3    Claims of Breach Prior To Closing. If at or prior to the Closing, Seller
obtains actual knowledge that any Seller’s Warranty is untrue, inaccurate or
incorrect in any material respect, Seller shall give Buyer notice thereof within
five (5) Business Days of obtaining such knowledge (but, in any event, prior to
the Closing). If at or prior to the Closing Buyer or any Buyer’s Representative
obtains actual knowledge that any Seller’s Warranty is untrue, inaccurate or
incorrect in any material respect, Buyer shall give Seller notice thereof within
five (5) Business Days of obtaining such knowledge (but, in any event, prior to
the Closing). In either such event, Seller shall have the right to cure such
misrepresentation or breach and shall be entitled to a reasonable adjournment of
the Closing (not to exceed 15 days) to attempt such cure. If any Seller’s
Warranty is untrue, inaccurate or incorrect in any material respect as of the
date made, and Seller is unable to so cure such misrepresentation or breach,
then Buyer, as its sole remedy, shall elect either (a) to waive such
misrepresentation or breach and consummate the Transaction without any reduction
of or credit against the Purchase Price, or (b) to Terminate this Agreement by
notice given to Seller no later than five (5) days after the end of such cure
period, in which event the Deposit shall be returned to Buyer and Seller shall
reimburse to Buyer, within twenty (20) days after Seller’s receipt of
documentation thereof, the Buyer’s Transaction Costs.


8.4    Survival and Limits on Buyer’s Claims. Seller’s Warranties shall survive
the Closing and not be merged therein for the Survival Period and Seller shall
only be liable to Buyer hereunder for a breach of Seller’s Warranties made
herein or in any of the documents executed by Seller at the Closing with respect
to which a claim is made by Buyer against Seller in writing, specifying in
reasonable detail the circumstances giving rise to the alleged breach, within
the Survival Period. Anything in this Agreement to the contrary notwithstanding,
the maximum aggregate liability of Seller for breaches of Seller’s Warranties
shall be subject to Seller’s Liability Limit. Notwithstanding the foregoing,
however, if the Closing occurs, Buyer hereby expressly waives, relinquishes and
releases any right or remedy available to it at law, in equity, under this
Agreement or otherwise to make a claim against Seller for damages that Buyer may
incur, or to rescind this Agreement and the Transaction, as the result of any of
Seller’s Warranties being untrue, inaccurate or incorrect if (a) Buyer knew that
such representation or warranty was untrue, inaccurate or incorrect at the time
of the Closing (Buyer’s remedy being as set forth in Paragraph 8.3), or
(b) Buyer’s damages as a result of such representations or warranties being
untrue, inaccurate or incorrect are reasonably estimated to aggregate less than
$[__].
8.5    Buyer’s Representations and Warranties. Buyer represents and warrants to
Seller as follows:
A.    Organization, Power and Authority. Buyer is duly organized, validly
existing and in good standing under the Laws of the State of Delaware; is, to
the extent required by Law, duly qualified to do business in the State in which
the Land is located; and has all necessary power to execute and deliver this
Agreement and perform all its obligations hereunder. Buyer has the full power
and authority to enter into and perform this Agreement and the execution,
delivery and performance of this Agreement by Buyer (i) has been duly and
validly authorized by all necessary action on the part of Buyer, (ii) does not
conflict with or result in a violation of the organizational documents of Buyer,
or any judgment, order or decree of any court or arbiter in any proceeding to
which Buyer is a party, and (iii) does not conflict with or constitute a
material breach of, or constitute a material default under, any contract,
agreement or other instrument by which Buyer is bound or to which it is a party.
There are no lawsuits pending against Buyer or, to Buyer’s knowledge,
threatened, the outcome of which could adversely affect Buyer’s ability to
purchase the Property or otherwise perform its obligations under this Agreement.
B.    Sophisticated Buyer. Buyer is experienced in the ownership and operation
of properties like and in the locale of the Property, and has experience in the
acquisition, ownership and operation of properties similar to the Property.
Buyer warrants and represents that it has the ability through its own employees,
or through agents, independent contractors, consultants or other experts with
whom it has a relationship, to evaluate fully the material characteristics of
the Property and to assess fully all issues pertaining to title to the Real
Property, the value of the Property, the rights and liabilities of Buyer as the
successor to Seller, the structural integrity and soundness of all improvements
and structures located on the Real Property, the environmental condition of the
Property, and the compliance of the Property with all Laws. Accordingly, Buyer
acknowledges that, except for Seller’s Warranties, Buyer


7

--------------------------------------------------------------------------------





has not and will not rely upon any warranty, representation, statement of fact,
or other information made by or furnished by or on behalf of Seller or any of
its affiliates.


C.    Funds. Buyer has sufficient funds in immediately available cash to pay the
Deposit.


D.    No Bankruptcy. Buyer has not (A) commenced a voluntary case, or had
entered against it a petition, for relief under any federal bankruptcy act or
any similar petition, order or decree under any federal or state Law relative to
bankruptcy, insolvency or other relief for debtors, (B) caused, suffered or
consented to the appointment of a receiver, trustee, administrator, conservator,
liquidator or similar official in any federal, state or foreign judicial or
non‑judicial proceeding, to hold, administer and/or liquidate all or
substantially all of its assets, or (C) made an assignment for the benefit of
creditors.
E.    Other Prohibitions. Neither Buyer nor any person controlling Buyer (i) is
included on any Government List; (ii) has been determined by competent authority
to be subject to the prohibitions contained in Presidential Executive Order No.
133224 (September 23, 2001) or in any enabling or implementing legislation or
other Presidential Executive Orders in respect thereof; (iii) has been
previously indicted for or convicted of any felony involving a crime or crimes
of moral turpitude or for any offense under the criminal laws against
terrorists, the criminal laws against money laundering, the Bank Secrecy Act, as
amended, the Money Laundering Control Act of 1986, as amended, or the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorists (USA PATRIOT ACT) Act of 2001, Public Law 107-56
(October 26, 2001), as amended; or (iv) to Buyer’s knowledge, is currently under
investigation by any governmental authority for alleged criminal activity.
9.    Casualty and Condemnation.    


9.1.    Minor Damage. In the event of loss or damage to the Property or any
portion thereof which is not “major” (as hereinafter defined), then Seller shall
have the following option:
A.    Purchase Price Reduction. If the loss or damage is a fire or other
casualty event, but not a condemnation event, reduce the Purchase Price by an
amount equal to the cost (the “Restoration Cost”) of restoring the Property to a
condition substantially identical to that of the Property prior to the event of
damage, as determined by a general contractor licensed by [__] selected by
Seller and reasonably approved by Buyer; or
B.    Assignment. If the loss or damage is a fire or other casualty event or a
condemnation event, assign to Buyer all of Seller’s right to any claims and
proceeds Seller may have with respect to any casualty related insurance policies
(including, without limitation, rental loss proceeds applicable to the period on
and after the Closing) or condemnation awards relating to the premises in
question, and the Purchase Price shall be reduced by an amount equal to the
uninsured portion of the Restoration Cost (including, without limitation, the
deductible amount under Seller’s insurance policy); or


C.    Neither of the Foregoing. Elect neither to reduce the Purchase Price nor
assign insurance proceeds and/or condemnation awards pursuant to the foregoing
subparagraphs A. and B.


Seller shall make the elections required by this Paragraph 9.1 by written notice
delivered to Buyer within ten (10) days following the date on which the
Restoration Cost is determined and, if Seller fails to deliver its written
election within such ten (10) day period, then Seller shall be deemed to have
made the election under subparagraph C. above. If Seller makes an election under
the foregoing subparagraphs A. or B., then this Agreement shall remain in full
force and effect and the parties shall proceed to Closing as contemplated by
this Agreement; provided that Seller shall reduce the Purchase Price and/or
assign insurance and/or condemnation proceeds as provided in the foregoing
subparagraphs A. or B., as applicable. However, if Seller makes (or is deemed to
have made) the election under subparagraph C. above, then Buyer shall have the
right to Terminate this Agreement by written notice delivered to Seller within
five (5) days after receiving Seller’s election (or deemed election), in which
event Buyer shall receive a refund of the Deposit (unless such loss or damage is
caused by or contributed to by Buyer in which event Buyer shall not be entitled
to a return of the Deposit) and neither party shall have any further obligation
to the other under this Agreement (except for those obligations which expressly
survive the termination hereof).


8

--------------------------------------------------------------------------------







9.2.    Major Damage. In the event of a “major” loss or damage, Buyer may
terminate this Agreement by written notice to Seller, in which event the Deposit
shall be returned to Buyer unless such loss or damage is caused by or
contributed to by Buyer in which event Buyer shall not be entitled to a return
of the Deposit. If Buyer does not elect to Terminate this Agreement within ten
(10) days after Seller sends Buyer written notice of the occurrence of major
loss or damage, then Buyer shall be deemed to have elected to proceed with
Closing.
9.3.    Definition of “Major” Loss or Damage. For purposes of the foregoing
Paragraphs 9.1 and 9.2, “major” loss or damage refers to the following: (a) Any
loss or damage to the Property or any portion thereof such that the cost of
restoring the premises in question to a condition substantially identical to
that of the premises in question prior to the event of damage would be, in the
opinion of an architect selected by Seller and reasonably approved by Buyer,
equal to or greater than [__] Dollars ($[__]), (b) Any loss that is not fully
covered by insurance, and (c) with respect to condemnation, any improvements or
access to the Property or more than ten percent (10%) of the Land is condemned
or taken or threatened to be condemned or taken.
10.    Other Conditions to Closing. The obligations of Buyer and Seller to close
the Transaction shall be further subject to the satisfaction at or prior to
Closing of the conditions precedent set forth in this Paragraph 10.


10.1    Conditions to Buyer’s Obligations. The conditions precedent to Buyer’s
obligations at Closing referenced above are as follows, any or all of which may
be waived by Buyer, at its sole option:


A.    Representations.     Seller’s Warranties, subject to Paragraphs 8.2 and
8.3, shall be true and correct in all material respects on and as of the Closing
Date, except as modified in a manner permitted by this Agreement, as if made on
and as of such date except to the extent that they expressly relate to an
earlier date.


B.    Seller Compliance. Seller shall have performed all of the covenants,
undertakings and obligations under this Agreement to be performed or complied
with by Seller at or prior to the Closing.


C.    Title Policy. At Closing, Seller shall have conveyed title to the Real
Property as will enable the Title Company to issue the Title Policy (or a
specimen or proforma policy thereof or “marked” Title Commitment) to Buyer
subject only to the Permitted Title Exceptions and consistent with Paragraph 4.3
hereof. If the condition set forth in this subparagraph C. has not been
satisfied as of the Closing Date, and has not been waived by Buyer as of such
date, Buyer may, as its sole and exclusive remedy, elect to Terminate this
Agreement by notice to Seller and receive a return of the Deposit.


10.2    Conditions to Seller’s Obligations. The conditions precedent to Seller’s
obligations at Closing referenced above are as follows, any or all of which may
be waived by Seller, at its sole option:


A.    Representations.     Buyer’s warranties set forth in Paragraph 8.5 shall
be true and correct in all material respects on and as of the Closing Date,
except as modified in a manner permitted by the Agreement, as if made on and as
of such date except to the extent that they expressly relate to an earlier date.


B.    Buyer Compliance. Buyer shall have performed all of the covenants,
undertakings and obligations to be performed or complied with by Buyer at or
prior to the Closing.


10.3    Conclusive Waiver of Conditions. By closing the Transaction, Seller and
Buyer shall be conclusively deemed to have waived the benefit of any remaining
unfulfilled conditions set forth in Paragraphs 10.1 and 10.2, respectively.


11.    Other Transaction Issues.    


11.1    Brokers. Each party represents to the other that such party has not
incurred any obligation to any broker or real estate agent with respect to the
purchase or sale of the Property or the lease of the Real Property, except, the
case of Seller, Seller’s Broker, and in the case of Buyer, Buyer’s Broker.
Seller and Buyer each hereby


9

--------------------------------------------------------------------------------





(a) represent and warrant to the other that it has not employed, retained or
consulted any other broker, agent, or finder in carrying on a negotiation in
connection with this Agreement or the Transaction, and (b) indemnifies and
agrees to hold the other harmless from and against any and all claims, demands,
causes of action, debts, liabilities, judgments and damages (including costs and
reasonable attorneys’ fees actually incurred in connection with the enforcement
of this indemnity) which may be asserted or recovered against the indemnified
party on account of any brokerage fee, commission or other compensation arising
by reason of the indemnitor’s breach of this representation and warranty.
11.2    Confidentiality. Buyer and Seller, for the benefit of each other, hereby
agree that they will not release or cause or permit to be released, and will use
best efforts to prevent the Buyer’s Representatives and Seller’s
Representatives, respectively, from releasing or causing or permitting the
release of, any press notices, publicity (oral or written) or advertising
promotion relating to, or otherwise announce or disclose or cause or permit to
be announced or disclosed, in any manner whatsoever, the terms, conditions or
substance of this Agreement or the Transaction. The foregoing shall not preclude
either party from (a) discussing the substance or any relevant details of the
transactions contemplated in this Agreement with any of its representatives,
employees, agents or consultants, or the Title Company; (b) complying with any
Laws applicable to such party, including, without limitation, governmental
regulatory, disclosure, tax and reporting requirements; (c) disclosing the terms
of the Transaction to the extent necessary in connection with any tax appeal
either party may pursue with respect to the Property; or (d) disclosing the
terms of the Transaction to the extent necessary in written filings, evidence or
testimony made or given in connection with any court proceedings either party
may pursue in the event of the other party’s alleged default hereunder. Buyer
and Seller shall indemnify and hold the other harmless from and against any and
all Liabilities suffered or incurred by the indemnified party and arising out of
or in connection with a breach by Buyer or Seller, as the case may be, of the
provisions of this Paragraph. The obligations of Buyer contained in this
Paragraph shall survive the Closing or the earlier termination of this
Agreement; provided, however, that Buyer shall be permitted to announce the
Transaction in a press release after Closing, the substance of which release
shall be subject to Seller’s prior review and approval, which approval shall not
be unreasonably withheld.


11.3    Indemnity. Buyer hereby agrees to indemnify, defend, and hold Seller and
each of the other Seller Parties free and harmless from and against any and all
Liabilities (including reasonable attorneys’ fees, expenses and disbursements)
arising out of or resulting from the entry on the Property and/or the conduct of
any Due Diligence by Buyer or any of Buyer’s Representatives at any time prior
to the Closing; provided, however, that the foregoing indemnity shall not apply
to any Liabilities to the extent such Liabilities arise out of the negligence or
intentional acts of Seller or the mere discovery by Buyer of a pre-existing
condition at the Property. The foregoing indemnity shall survive the Closing
(and not be merged therein) or any earlier termination of this Agreement.
11.4    Tax Appeals. Seller shall have the right to continue and to control the
progress of and to make all decisions with respect to any contest of the real
estate taxes and personal property taxes for the Property due and payable during
any Tax Year prior to the Closing Tax Year.  Subject to the terms and conditions
of the Lease, the lessee under the Lease shall have the right to continue and to
control the progress of and to make all decisions with respect to any contest of
the real estate taxes and personal property taxes for the Property due and
payable during the Closing Tax Year, and Seller shall assign to the lessee at
Closing all of its rights to continue any such appeal. Buyer and Seller agree to
cooperate with each other and to execute any and all documents reasonably
requested in furtherance of the foregoing, at no out-of-pocket cost or expense
to Buyer.  The provisions of this paragraph shall survive the Closing.


12.    Default at or Prior to Closing.    


12.1    Buyer Default. Except as set forth herein below, if Buyer defaults in
the observance or performance of its covenants and obligations hereunder, or in
the event of any breach by Buyer of any of the representations and warranties
set forth in Paragraph 8.5, and such default or breach continues for five (5)
Business Days after the date Seller gives notice demanding cure thereof, or if
Buyer defaults in the observance or performance of its covenants and obligations
under any Related Contract beyond any cure period afforded to Buyer pursuant to
the terms thereof, Seller shall be entitled, as its sole and exclusive remedy
therefor, to Terminate this Agreement by notice to Buyer of such termination and
to receive payment of the Deposit as full liquidated damages for such default or
breach of Buyer, the parties hereto acknowledging the difficulty of ascertaining
the actual damages in the event of such a


10

--------------------------------------------------------------------------------





default or breach, that it is impossible more precisely to estimate the damages
to be suffered by Seller upon Buyer’s default or breach, that such forfeiture of
the Deposit is intended not as a penalty, but as full liquidated damages and
that such amount constitutes a reasonable good faith estimate of the potential
damages arising therefrom, it being otherwise difficult or impossible to
estimate Seller’s actual damages which would be suffered by Seller in the event
of default or breach by Buyer. Except with respect to any right, obligation or
liability which survives Closing or termination of this Agreement, including any
indemnification provisions set forth in this Agreement, and except as set forth
in Paragraph 14.17, Seller’s right to Terminate this Agreement and receive
payment of the Deposit as full liquidated damages, are Seller’s sole and
exclusive remedies in the event of default or breach hereunder by Buyer, and
Seller hereby waives, relinquishes and releases any and all other rights and
remedies (except any that survive Closing or termination pursuant to the express
provisions of this Agreement), including, but not limited to: (A) any right to
sue Buyer for damages or to prove that Seller’s actual damages exceed the
Deposit which is hereby provided Seller as full liquidated damages, (B) any
right to sue Buyer for specific performance, or (C) any other right or remedy
which Seller may otherwise have against Buyer, either at law, or equity or
otherwise, including, without limitation, the right to seek and/or receive
consequential damages.
12.2    Seller Default. If Seller defaults in the observance or performance of
its covenants and obligations hereunder, and such default continues for five (5)
Business Days after the date Buyer gives notice demanding cure of such default,
in either such event, Buyer shall be entitled, as its sole and exclusive remedy
therefor, to Terminate this Agreement by giving Seller notice of such
termination and to receive the Deposit from Escrow Agent, in which event Seller
shall reimburse to Buyer, within twenty (20) days after Seller’s receipt of
reasonable documentation thereof, the Buyer’s Transaction Costs. Except with
respect to any right, obligation or liability which survives Closing or
termination of this Agreement, including any indemnification provisions set
forth in this Agreement, Buyer’s right to so Terminate this Agreement and
receive reimbursement of all Buyer’s Transaction Costs as described in the
foregoing sentence is Buyer’s sole and exclusive remedy hereunder in the event
of default hereunder by Seller, and Buyer hereby waives, relinquishes and
releases any and all other rights and remedies (except any that survive Closing
or termination pursuant to the express provisions of this Agreement), including,
but not limited to: (A) any right to sue for damages (except to compel Seller to
make the reimbursement described in the foregoing sentence), (B) any right to
sue Seller for specific performance, or (C) any other right or remedy which
Buyer may otherwise have against Seller either at law, in equity or otherwise,
including, without limitation, the right to seek and/or receive consequential
damages.
13.    Notices. All notices, consents, approvals and other communications which
may be or are required to be given by either Seller or Buyer under this
Agreement shall be properly given only if made in writing and sent by (a) hand
delivery; (b) a nationally recognized overnight delivery service (such as
Federal Express or UPS Next Day Air), with all delivery charges paid by the
sender; or (c) by email, provided that the sender also delivers the same notice
in accordance with either of the foregoing subparagraphs (a) or (b) no later
than the next business day after such email is sent, in each instance addressed
to Buyer or Seller, as applicable, as set forth below. Such notices shall be
deemed given on the date of delivery or rejection of delivery. Said notice
addresses are as follows (and Seller and Buyer shall have the right to designate
changes to their respective notice addresses, effective five (5) days after
giving notice thereof):
If to Seller:
[__]


If to Buyer:
[__]


with a copy to:
[__]


and with a copy to:
[__]





11

--------------------------------------------------------------------------------





14.    General Provisions.    


14.1    Execution Necessary. This Agreement shall not be binding upon Seller
unless fully executed and delivered by a proper official of Seller, and no
action taken by Seller’s representatives shall be deemed an acceptance of this
Agreement until this Agreement has been so executed by Seller and delivered to
Buyer.


14.2    Counterparts. This Agreement may be executed in separate counterparts.
It shall be fully executed when each party whose signature is required has
signed at least one counterpart even though no one counterpart contains the
signatures of all of the parties to this Agreement.


14.3    Successors and Assigns. This Agreement shall be binding upon the parties
hereto and their respective successors and assigns and inure to the benefit of
the parties hereto and their respective permitted successors and assigns. Buyer
shall not have the right to assign or delegate any right, duty or obligation of
Buyer under this Agreement to any other party without the prior written consent
of Seller, which consent Seller may grant or withhold in its sole and absolute
discretion, and any such assignment without Seller’s consent shall be null and
void ab initio. Notwithstanding the foregoing, Buyer shall have the right to
assign this Agreement to (a) an affiliate of Buyer which is under common control
with Buyer or (b) an entity owned by a corporate services company pursuant to a
corporate services agreement with either (1) Buyer or (2) any entity under
common control with Buyer. Any such assignee so consented to by Seller or
otherwise permitted pursuant to the terms of the foregoing sentence of this
paragraph shall be designated by Buyer by the delivery to Seller of a written
assignment of this Agreement pursuant to which Buyer’s obligations hereunder are
expressly assumed by such assignee, together with delivery to Seller of evidence
reasonably satisfactory to Seller of the valid legal existence of Buyer’s
assignee, its qualification (if necessary) to do business in the jurisdiction in
which the Property is located and of the authority of Buyer’s assignee to
execute and deliver any and all documents required of Buyer under the terms of
this Agreement, which items shall be received by Seller not less than three (3)
Business Days prior to the Closing Date; notwithstanding the foregoing, the
exercise of such right by Buyer shall not relieve Buyer of any of its
obligations and liabilities hereunder including obligations and liabilities
which survive the Closing or the termination of this Agreement, nor shall any
such assignment alter, impair or relieve such assignee from the waivers,
acknowledgments and agreements of Buyer set forth herein, all of which are
binding upon the assignee of Buyer. In the event of any permitted assignment by
Buyer, any assignee shall assume any and all obligations and liabilities of
Buyer under this Agreement but, notwithstanding such assumption, Buyer shall
continue to be liable hereunder.


14.4    Governing Law. This Agreement shall be governed by the Laws of the state
in which the Land is located.
14.5    Entire Agreement. This Agreement and all the exhibits referenced herein
and annexed hereto contain the entire agreement of the parties hereto with
respect to the matters contained herein, and no prior agreement or understanding
pertaining to any of the matters connected with this Transaction shall be
effective for any purpose. Neither this Agreement nor any provision hereof may
be waived, modified, amended, discharged or terminated except by an instrument
signed by the party against whom the enforcement of such waiver, modification,
amendment, discharge or termination is sought, and then only to the extent set
forth in such instrument.


14.6    Time Is of the Essence. TIME IS OF THE ESSENCE of the Transaction and
this Agreement.
14.7    Interpretation. The titles, captions and paragraph headings are inserted
for convenience only and are in no way intended to interpret, define, limit or
expand the scope or content of this Agreement or any provision hereof. If any
party to this Agreement is made up of more than one person or entity, then all
such persons and entities shall be included jointly and severally, even though
the defined term for such party is used in the singular in this Agreement. If
any time period under this Agreement ends on a day other than a Business Day,
then the time period shall be extended until the next Business Day. This
Agreement shall be construed without regard to any presumption or other rule
requiring construction against the party causing this Agreement to be drafted.
If any words or phrases in this Agreement shall have been stricken out or
otherwise eliminated, whether or not any other words or phrases have been added,
this Agreement shall be construed as if the words or phrases so stricken out or
otherwise


12

--------------------------------------------------------------------------------





eliminated were never included in this Agreement and no implication or inference
shall be drawn from the fact that said words or phrases were so stricken out or
otherwise eliminated.


14.8    Survival. The covenants, agreements, indemnities, representations and
warranties contained herein shall not survive the Closing Date or any
termination of this Agreement, except as set forth in Paragraphs 8, 11, 13 and
14, each of which shall survive the Closing or any earlier termination of this
Agreement (limited, as applicable, as set forth therein).
14.9    Exclusive Application. Nothing in this Agreement is intended or shall be
construed to confer upon or to give to any person, firm or corporation other
than Buyer and Seller hereto any right, remedy or claim under or by reason of
this Agreement. All terms and conditions of this Agreement shall be for the sole
and exclusive benefit of the parties hereto, and such benefit may not be
assigned by Buyer except as set forth in Paragraph 14.3.


14.10    Partial Invalidity. If all or any portion of any of the provisions of
this Agreement shall be declared invalid by Laws applicable thereto, then the
performance of said offending provision shall be excused by the parties hereto;
provided, however, that, if the performance of such excused provision materially
affects any material aspect of this Transaction and the other party does not
upon demand enter into a modification or separate agreement which sets forth in
valid fashion the covenants of such offending provision in a manner which
counsel to both parties determine is valid, then the party hereto for whose
benefit such excused provision was inserted in this Agreement shall have the
right, exercisable by notice given to the other party within ten (10) days after
such provision is so declared invalid, to Terminate this Agreement.
14.11    Waiver Rights. Buyer reserves the right to waive, in whole or in part,
any provision hereof which is for the benefit of Buyer. Seller reserves the
right to waive, in whole or in part, any provision hereof that is for the
benefit of Seller.


14.12    No Implied Waiver. Except as otherwise expressly provided in this
Agreement, no waiver by Seller or Buyer of any provision hereof shall be deemed
to have been made unless expressed in writing and signed by such party, and no
delay or omission in the exercise of any right or remedy accruing to Seller or
Buyer upon any breach under this Agreement shall impair such right or remedy or
be construed as a waiver of any such breach theretofore or thereafter occurring.
The waiver by Seller or Buyer of any breach of any term, covenant or condition
herein stated shall not be deemed to be a waiver of any other breach, or of a
subsequent breach of the same or any other term, covenant or condition herein
contained.
14.13    Rights Cumulative. All rights, powers, options or remedies afforded to
Seller or Buyer either hereunder or by Law shall be cumulative and not
alternative, and the exercise of one right, power, option or remedy shall not
bar other rights, powers, options or remedies allowed herein or by Law, unless
expressly provided to the contrary herein.
14.14    Attorneys’ Fees. Should either party employ an attorney or attorneys to
enforce any of the provisions hereof or to protect its interest in any manner
arising under this Agreement, or to recover damages for breach of this
Agreement, the non‑prevailing party in any action pursued in a court of
competent jurisdiction (the finality of which is not legally contested) shall
pay to the prevailing party all reasonable costs, damages and expenses,
including attorneys’ fees, expended or incurred in connection therewith.


14.15    Waiver of Jury Trial. EACH PARTY HEREBY WAIVES TRIAL BY JURY IN ANY
PROCEEDINGS BROUGHT BY THE OTHER PARTY IN CONNECTION WITH ANY MATTER ARISING OUT
OF OR IN ANY WAY CONNECTED WITH THE TRANSACTION, THIS AGREEMENT, THE PROPERTY OR
THE RELATIONSHIP OF BUYER AND SELLER HEREUNDER. THE PROVISIONS OF THIS PARAGRAPH
SHALL SURVIVE THE CLOSING (AND NOT BE MERGED THEREIN) OR ANY EARLIER TERMINATION
OF THIS AGREEMENT.
14.16    Signatures. Signatures to this Agreement transmitted by electronic copy
shall be valid and effective to bind the party so signing. Each party agrees to
promptly deliver an execution original to this Agreement


13

--------------------------------------------------------------------------------





with its actual signature to the other party, but a failure to do so shall not
affect the enforceability of this Agreement, it being expressly agreed that each
party to this Agreement shall be bound by its own signature delivered by
electronic copy and shall accept the electronic copy of the signature of the
other party to this Agreement.


14.17    No Recordation. Seller and Buyer each agrees that neither this
Agreement nor any memorandum or notice hereof shall be recorded and Buyer shall
not file any notice of pendency or other instrument (other than a judgment)
against the Property or any portion thereof in connection herewith. Buyer
expressly acknowledges and agrees that, in the event of any breach by Buyer of
its obligations as set forth in the foregoing sentence, the provisions of
Paragraph 12.1 limiting Seller’s remedies shall not apply, and that Seller
shall, in such event, be entitled to any remedy which Seller may otherwise have
against Buyer, whether at law or in equity, or otherwise, including, without
limitation, the right to seek and/or receive consequential damages.
14.18    Maximum Aggregate Liability. Notwithstanding any provision to the
contrary contained in this Agreement or any documents executed by Seller
pursuant hereto or in connection herewith, the maximum aggregate liability of
Seller and the Seller Parties, and the maximum aggregate amount which may be
awarded to and collected by Buyer, in connection with the Transaction, the
Property, under this Agreement and under any and all documents executed pursuant
hereto or in connection herewith (including, without limitation, in connection
with the breach of any of Seller’s Warranties for which a claim is timely made
by Buyer) shall not exceed Seller’s Liability Limit. The provisions of this
section shall survive the Closing (and not be merged therein) or any earlier
termination of this Agreement.


14.19    Exhibits and Schedules. All exhibits and schedules referred to in, and
attached to, this Agreement are hereby incorporated herein in full by this
reference.


15.    Earnest Money and Escrow Agent. The Escrow Deposits shall be held by
Escrow Agent, in trust, and disposed of only in accordance with the following
provisions:


15.1    Deposit. Escrow Agent shall not invest the Escrow Deposits or commingle
the Escrow Deposits with any funds of Escrow Agent or others.


15.2    Delivery at Closing. If the Closing occurs, Escrow Agent shall deliver
the Escrow Deposits to, or upon the instructions of, Buyer and Seller on the
Closing Date.
15.3    Return or Delivery of Deposit Outside Closing. Escrow Agent shall
deliver the Escrow Deposits to Seller or Buyer only in accordance with the terms
of this Paragraph 15.3. Upon receipt of a written demand for the Escrow Deposits
from Buyer prior to the Due Diligence Deadline, Escrow Agent shall promptly
deliver the Escrow Deposits to Buyer. Upon receipt of a written demand for the
Escrow Deposits from either Buyer or Seller at any time thereafter, Escrow Agent
shall give notice to the other party of such demand. Thereafter, (a) if Escrow
Agent does not receive a written objection from the other party to the proposed
payment within five (5) days after the giving of such notice, then Escrow Agent
is hereby authorized to make such payment, but (b) if Escrow Agent does receive
such written objection within such period, Escrow Agent shall continue to hold
such amount until otherwise directed by written instructions signed by Seller
and Buyer or a final judgment of a court. In the event of any return of the
Deposit to Buyer pursuant to Paragraph 4.5, One Hundred and No/100 Dollars
($100.00) thereof shall be payable to Seller, and such amount shall in effect
constitute option money, making this Agreement binding even if any conditions or
provisions herein are entirely within the discretion or control of Buyer.
15.4    Stakeholder. The parties acknowledge that Escrow Agent is acting solely
as a stakeholder at their request and for their convenience, that Escrow Agent
shall not be deemed to be the agent of either of the parties, and that Escrow
Agent shall not be liable to either of the parties for any action or omission on
its part taken or made in good faith, and not in disregard of this Agreement,
but shall be liable for its negligent acts and for any Liabilities (including
reasonable attorneys’ fees, expenses and disbursements) incurred by Seller or
Buyer resulting from Escrow Agent’s mistake of Law respecting Escrow Agent’s
scope or nature of its duties. Seller and Buyer shall jointly and severally
indemnify and hold Escrow Agent harmless from and against all Liabilities
(including reasonable attorneys’ fees, expenses and disbursements) incurred in
connection with the performance of Escrow Agent’s duties hereunder,


14

--------------------------------------------------------------------------------





except with respect to actions or omissions taken or made by Escrow Agent in bad
faith, in disregard of this Agreement or involving negligence on the part of
Escrow Agent.


15.5    Taxes. The party receiving the Escrow Deposits (or the benefit thereof)
shall pay any income taxes on any interest earned on the Escrow Deposits.


15.6    Execution by Escrow Agent. Escrow Agent has executed this Agreement in
order to confirm that Escrow Agent has received and shall hold the Escrow
Deposits, in escrow, and shall disburse the Escrow Deposits pursuant to the
provisions of this Paragraph 15.






[The remainder of this page has been intentionally left blank.


Signatures begin on the following page.]


15

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Buyer and Seller have executed this Agreement as of the
Effective Date.


 
SELLER:


ABP [__] LLC,
a Delaware limited liability company




By:                      
   
   


Date signed:                   




 
BUYER:


USIPA-BRENNAN VENTURES II, LLC,
a Delaware limited liability company




By:                      
Name:                   
Title:                      


Date signed:                   



    


16

--------------------------------------------------------------------------------







The undersigned has executed this Agreement solely to confirm its agreement to
(i) hold the Escrow Deposits in escrow in accordance with the provisions hereof
and (ii) comply with the provisions of Paragraph 15.


 
ESCROW AGENT:


STEWART TITLE GUARANTY COMPANY






By:
   Name:
   Title:


Date signed:                







17

--------------------------------------------------------------------------------






SCHEDULE A


“Agreement” shall mean this Purchase and Sale Agreement.


“Assignment” shall mean an Assignment of Intangible Property in the form
attached hereto as Exhibit I.


“Business Day” shall mean Monday through Friday excluding holidays recognized by
the state government of the State in which the Property is located.


“[__] Contract” shall mean that certain Purchase and Sale Agreement of even date
herewith by and between ABP [__] LLC and Buyer.


“Buyer” shall mean the buyer referenced in the first paragraph of this
Agreement.


“Buyer’s Broker” shall mean Gelcor Realty.


“Buyer’s Reports” shall mean the results of any examinations, inspections,
investigations, tests, studies, analyses, appraisals, evaluations and/or
investigations prepared by or for or otherwise obtained by Buyer or Buyer’s
Representatives in connection with Buyer’s Due Diligence.


“Buyer’s Representatives” shall mean Buyer’s officers, employees, agents,
advisors, representatives, attorneys, accountants, consultants, lenders,
investors, contractors, architects and engineers.


“Buyer’s Transaction Costs” shall mean, to the extent that Buyer has provided to
Seller reasonable documentation thereof, Buyer’s reasonable actual out-of-pocket
Due Diligence expenses incurred in connection with the Transaction after the
Effective Date, in an aggregate amount not to exceed $[__].


“Closing” shall mean the consummation and closing of the Transaction.


“Closing Date” shall mean the date on which the Closing occurs, which shall be
on or before the Closing Deadline.


“Closing Deadline” shall mean the date that is 10 days after the Due Diligence
Deadline.


“Closing Documents” shall mean the documents and instruments delivered by Buyer
and Seller, in order to consummate the Transaction.


“Closing Tax Year” shall mean the Tax Year in which the Closing Date occurs.


“Condemnation Proceeding” shall mean any proceeding in condemnation, eminent
domain or any written request for a conveyance in lieu thereof, or any notice
that such proceedings have been or will be commenced against any portion of the
Property.
“Deed” shall mean a [__] deed in the form attached hereto as Exhibit E.
“Deposit” shall mean the sum of [__] Dollars ($[__]), consisting of,
collectively, the Initial Deposit of [___] Dollars ($[___]), and the Secondary
Deposit of [__] Dollars ($[__]).


“Documents” shall mean any documents and instruments applicable to the Property
or any portion thereof that Seller or any of the other Seller Parties deliver or
make available to Buyer or Buyer’ Representatives prior to Closing or which are
otherwise obtained by Buyer or Buyer’s Representatives prior to Closing,
including, but not limited to, the Title Commitment.




Schedule A – Page 1 of 5

--------------------------------------------------------------------------------





“Due Diligence” shall mean the investigation by Buyer and Buyer’s
Representatives of the feasibility and desirability of purchasing the Property,
including all audits, surveys, examinations, inspections, investigations, tests,
studies, analyses, appraisals, evaluations, investigations and verifications
with respect to the Property, the Documents, title matters, applicable land use
and zoning Laws and other Laws applicable to the Property, the physical
condition of the Property, the economic status of the Property, and other
information and documents regarding the Property, including, but not limited to,
investigations of the legal and physical status of the Property by such
consultants, engineers and architects as Buyer requires, structural review,
examination of title to the Property, preparation of a survey of the Land, and
verification of all information made or to be made available to Buyer with
respect to Property.


“Due Diligence Deadline” shall mean 6:00 P.M. Eastern time on the date that is
40 days after the Effective Date.


“Effective Date” shall mean the date on which Seller or Buyer shall have
executed this Agreement, as indicated under their respective signatures,
whichever is the later to do so.


“Escrow Agent” shall mean the Title Company.


“Escrow Deposits” shall mean the Deposit, and any other sums (including, without
limitation, any interest earned thereon) which the parties agree shall be held
in escrow hereunder.


“Frederick Contract” shall mean that certain Purchase and Sale Agreement of even
date herewith by and between ABP MD (Baltimore) LLC and Buyer.


“Government List” shall mean (1) the Specialty Designated Nationals and Blocked
Persons Lists maintained by the Office of Foreign Assets Control, United States
Department of the Treasury (“OFAC”), (2) the Denied Persons List and the Entity
List maintained by the United States Department of Commerce, (3) the List of
Terrorists and List of Disbarred Parties maintained by the United States
Department of State, (4) any other list of terrorists, terrorist organizations
or narcotics traffickers maintained pursuant to any of the lists, laws, rules
and regulations maintained by OFAC pursuant to any authorizing statute,
Executive Order or regulation, (5) any other similar list maintained by the
United States Department of State, the United States Department of Commerce or
any other governmental authority or pursuant to any Executive Order of the
President of the United States of America, and (6) any list or qualification of
“Designated Nationals” as defined in the Cuban Assets Control Regulations, 31
C.F.R. Part 515, as all such Government Lists may be updated from time to time.
“Initial Deposit” shall mean an amount equal to [__] Dollars ($[__]), in
immediately available funds, to the extent the same is deposited by Buyer in
accordance with the terms of Paragraph 3.1 hereof, together with any interest
earned thereon.
“Land” shall mean all of Seller’s right, title and interest in and to that
certain tract or parcel of land located in [__] more particularly described on
Exhibit A attached hereto and commonly known as [__].
“Landlord” shall mean STNL II Operating Corp., a Delaware corporation.
“Landlord Agreement” shall mean a Landlord Agreement in the form attached to the
Lease as Schedule 3.01.
“Law” shall mean any federal, state or local law, statute, ordinance, code,
order, decrees, or other governmental rule, regulation or requirement, including
common law.


“Lawrenceville Contract” shall mean that certain Purchase and Sale Agreement of
even date herewith by and between ABP GA (Lawrenceville) LLC and Buyer.


Schedule A – Page 2 of 5

--------------------------------------------------------------------------------





“Lease” shall mean a Lease Agreement by and between Landlord and Tenant, in the
form attached hereto as Exhibit F.


“Lender” shall mean, collectively, any and all parties taking a security
interest in the interest of Buyer, Master Tenant or Landlord in the Real
Property, to the extent any such security interest is not intended to be
subordinate to Tenant’s interest in the Real Property under the Lease.


“Lien” shall mean any mortgage, deed of trust, security deed, lien, judgment,
pledge, conditional sales contract, security interest, past due taxes, past due
assessments, contractor’s lien, materialmen’s lien, judgment or similar
encumbrance against the Property of a monetary nature.
“Liabilities” shall mean any and all direct or indirect damages, demands,
claims, payments, problems, conditions, obligations, actions or causes of
action, assessments, losses, Liens, liabilities, costs and expenses of any kind
or nature whatsoever, including, without limitation, penalties, interest on any
amount payable to a third party, lost income and profits, and any legal or other
expenses (including, without limitation, reasonable attorneys’ fees and
expenses) reasonably incurred in connection with investigating or defending any
claims or actions, whether or not resulting in any liability.
“Master Tenant” shall mean [__].
“Non-Disturbance Agreement” shall mean a non-disturbance agreement by and among
Buyer, Master Tenant, Landlord and Tenant on terms acceptable to all such
parties in their reasonable discretion and prohibiting disturbance of Tenant’s
use and possession of the Real Property in accordance with the terms of the
Lease.
“Other Interests” shall mean the following other interests of Seller in and to
the Real Property, or pertaining thereto: (a) to the extent that the same are in
effect as of the Closing Date, any licenses, permits and other written
authorizations necessary for the use, operation or ownership of the Real
Property, and (b) any guaranties and warranties in effect with respect to any
portion of the Real Property as of the Closing Date; provided, however, that
Other Interests shall not include any such licenses, permits, authorizations,
guaranties or warranties to the extent that said items are necessary or
desirable for Tenant’s use of and operations upon the Land following Closing
pursuant to the terms of the Lease.
“Permitted Title Exceptions” shall mean, subject to Buyer’s rights to review and
make objection to the status of title and survey as set forth in this Agreement,
and the right of Buyer to Terminate this Agreement pursuant to Paragraph 4.5 if
the Due Diligence is not satisfactory, the following: (a) all real estate taxes
and assessments not yet due and payable as of the Closing Date; (b) any Laws
affecting the Property; (c) the Record Exceptions; (d) the Lease; (e) [the
Sublease; (f)] any state of facts which would be disclosed by a current survey
or other inspection of the Land; and (g) any other matters approved as Permitted
Title Exceptions by Buyer prior to Closing or deemed approved as Permitted Title
Exceptions pursuant to this Agreement. Notwithstanding anything in this
Agreement to the contrary, under no circumstances whatsoever shall the U.S. Bank
Liens be deemed Permitted Title Exceptions, nor shall any other Lien the
monetary amount of which, on its face, exceeds the Purchase Price.


“Property” shall mean the Real Property and the Other Interests.


“Purchase Price” is defined in the Recitals to this Agreement.


“Real Property” shall mean the Land, including, without limitation, (a) any and
all buildings located on the Land and all other improvements, (b) all easements
appurtenant to the Land and other easements, grants of right, licenses,
privileges or other agreements for the benefit of, belonging to or appurtenant
to the Land whether or not situate upon the Land, including, without limitation,
signage rights and parking rights or agreements, all whether or not specifically
referenced on Exhibit A, (c) all mineral, oil and gas rights, riparian rights,
water rights, sewer rights and other utility rights allocated to the Land,
(d) all right, title and interest, if any, of the owner of the Land in and to
any and all strips and gores of land located on or adjacent to the Land, and
(e) all right, title and interest of the owner


Schedule A – Page 3 of 5

--------------------------------------------------------------------------------





of the Land in and to any roads, streets and ways, public or private, open or
proposed, in front of or adjoining all or any part of the Land and serving the
Land.


“Record Exceptions” shall mean all instruments recorded in the real estate
records of the County in which the Land is located which affect the status of
title to the Real Property.


“Related Contract” shall mean each of the [__] Contract, the [__] Contract and
the [__] Contract. “Related Contracts” shall mean, collectively, the [__]
Contract, the [__] Contract and the [__] Contract.


“Remove” with respect to any exception to title shall mean that Seller causes
the Title Company to remove or affirmatively insure over the same as an
exception to the Title Policy, without any additional cost to Buyer, whether
such removal or insurance is made available in consideration of payment,
bonding, indemnity of Seller or otherwise.


“Required Removal Items” shall mean, collectively, any Title Objections to the
extent (and only to the extent) that the same (a) have not been caused by Buyer
or any Buyer’s Representatives, and (b) are either: (i) Liens evidencing
monetary encumbrances (other than liens for non‑delinquent general real estate
taxes or assessments) which can be Removed by payment of liquidated amounts, but
only if such Liens have been created by written instrument signed by Seller or
assumed by written instrument signed by Seller, and provided that in no event
shall Seller be required to Remove any such Lien which is not related to the
operation of the Property by any method other than indemnity of Seller in favor
of the Title Company (for example, unrelated items would include a judgment
against such party in connection with its other operations; whereas a mechanic’s
lien for work on the Property pursuant to a contract entered into by Seller
would be related to Property operations), or (ii) liens or encumbrances
(including, but not limited to, Liens) created by Seller after the Effective
Date. Notwithstanding the foregoing or anything in the Agreement to the
contrary, Required Removal Items shall not include the U.S. Bank Liens.
“Secondary Deposit” shall mean an amount equal to [__] Dollars ($[__]), in
immediately available funds, to the extent the same is deposited by Buyer in
accordance with the terms of Paragraph 3.1 hereof, together with any interest
earned thereon.
“Seller” shall mean the seller referenced in the first paragraph of this
Agreement.
“Seller Parties” shall mean and include, collectively, (a) Seller; (b) its
counsel; (c) any direct or indirect owner of any beneficial interest in Seller,
or any subsidiaries, parents or affiliates of Seller; (d) any officer, director,
employee, affiliate, principal, partner, shareholder, representative or agent of
Seller, its counsel or any direct or indirect owner of any beneficial interest
in Seller or of any subsidiaries, parents or affiliates of Seller; and (e) any
other entity or individual affiliated or related in any way to any of the
foregoing, and their successors and assigns.


“Seller’s Broker” shall mean Transwestern.


“Seller’s knowledge” or words of similar import shall refer only to the actual
knowledge of Shyam K. Reddy, Chief Administrative Officer, and shall not be
construed to refer to the knowledge of any other Seller Party, or to impose or
have imposed upon such individual any duty to investigate the matters to which
such knowledge, or the absence thereof, pertains. There shall be no personal
liability on the part of such individual arising out of any of the Seller’s
Warranties.


“Seller’s Liability Limit” shall mean an amount equal to the Purchase Price.


“Seller’s Representatives” shall mean Seller’s officers, employees, agents,
advisors, representatives, attorneys, accountants, consultants, investors,
contractors, architects and engineers.
“Seller’s Warranties” shall mean Seller’s representations and warranties set
forth in Paragraph 8.1, as the same may be deemed modified or waived by Buyer
pursuant to this Agreement.


Schedule A – Page 4 of 5

--------------------------------------------------------------------------------





“SNDA” shall mean and refer to a subordination and non-disturbance agreement by
and among Buyer, Master Tenant, Landlord, Lender and Tenant on terms acceptable
to all such parties in their commercially reasonable discretion, subordinating
the interest of Tenant in the Real Property under the Lease to the security
interest of Lender, and prohibiting disturbance of Tenant’s use and possession
of the Real Property in accordance with the terms of the Lease.
[“Sublease” shall mean that certain [__] by and between Tenant and Subtenant.]
[“Subtenant” shall mean [__].]
“Survival Period” shall mean the first 180 days after Closing.
“Tax Year” shall mean the year period commencing on January 1 of each calendar
year and ending on December 31 of each calendar year.
“Tenant” shall mean BlueLinx Corporation, a Georgia corporation.
“Terminate” shall mean the termination of this Agreement by notice from Buyer or
Seller, as applicable, as set forth this Agreement, in which event thereafter
neither party hereto shall have any further rights, obligations or liabilities
hereunder except to the extent that any right, obligation or liability set forth
herein expressly survives termination of this Agreement.
“Title Commitment” shall mean the Commitment of the Title Company to issue the
Title Policy, which commitment shall include hyperlinks providing access to
copies of the Record Exceptions referenced therein.
“Title Company” shall mean Stewart Title Guaranty Company, National Title
Services, One Washington Mall, Suite 1400, Boston, Massachusetts 02108, Attn:
Gayle Bourdeau, Esq., or such other title insurance company as may be designated
by Seller in writing from time to time.


“Title Cure Deadline” shall mean 6:00 P.M. Eastern time on that day which is 15
days after the date on which Buyer delivers to Seller the Title Objections.


“Title Objections” shall mean any defects in title (including any Record
Exceptions which are not acceptable to Buyer) or survey (including the
description of the Land) which may be revealed by Buyer’s examinations thereof
to which Buyer timely objects in accordance with the terms of Paragraph 4.3.


“Title Policy” shall mean the ALTA Owner’s Policy of Title Insurance issued by
the Title Company in the amount of the Purchase Price and in the form of the
Title Commitment, and containing, unless prohibited by applicable statutes or
regulations, such endorsements as Buyer may obtain from the Title Company in the
Title Commitment prior to the Due Diligence Deadline. Buyer shall be entitled to
request that the Title Company provide such endorsements (or amendments) to the
Title Policy as Buyer may reasonably require, provided that (a) such
endorsements (or amendments) shall be at no cost to, and shall impose no
additional liability on, Seller, (b) Buyer’s obligations under this Agreement
shall not be conditioned upon Buyer’s ability to obtain such endorsements and,
if Buyer is unable to obtain such endorsements, Buyer shall nevertheless be
obligated to proceed to close the Transaction without reduction of or set off
against the Purchase Price, and (c) the Closing shall not be delayed as a result
of Buyer’s request.


“Transaction” shall mean the purchase and sale transaction contemplated by this
Agreement.


“U.S. Bank” shall mean U.S. Bank, National Association in its capacity as the
holder of the U.S. Bank Liens.


“U.S. Bank Liens” shall mean those certain Liens granted by Seller on or about
June 9, 2006 to German American Capital Corporation, which Liens have been (or,
prior to Closing, will be) assigned to U.S. Bank.


Schedule A – Page 5 of 5